DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 has been considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/26/2021.  Claims 1-11 are pending and an action on the merits is as follows.	
Claims amended, 112 rejection withdrawn
Title amended, objection is hereby withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2021, with respect to claim 1 have been fully considered and are persuasive. Specifically, the applicant amended claims to  overcome 112 rejections and noted that Yamamoto did not teach the coloring portions as now claimed.  The rejections of claims 1-10 are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--Please delete the current title and replace with the following “ILLUMINATION DEVICE AND DISPLAY DEVICE WITH COLORING PORTION FOR SUPPRESSION OF COLOR UNEVENNESS”
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  an Illumination device “ wherein wavelength conversion member facing the first face of the substrate, and configured to convert at least a portion of a wavelength, of the light emitted from the at least one light source, into a wavelength having a color different from a similar color of the light emitted from the at least one light source, the similar color being a same color as, or a color closely represented in a hue circle as, a color of the light emitted from the at least one light source, wherein the substrate includes a first coloring portion” in combination with other features of the present claimed invention.
Regarding claims 2-10,  these claims are allowable for the reasons given for claim 1 and  because of their dependency status on claim 1.
Regarding claim 11,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest  an Illumination device “wherein a first coloring portion constituting at least a portion of the substrate, including at least a portion of the first face, and configured to create the similar color; a placement portion provided with the at least one light source; an outer periphery portion surrounding the placement portion; and a second coloring portion having at least a portion of the substrate, including at least a portion of the first face, and configured to create the similar color, the first coloring portion is located on the placement portion, the second coloring portion is located on the outer periphery portion, color density of the similar color created by the second coloring portion is lower than color density of a portion along a boundary with the second coloring portion in the first coloring portion” in combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information


/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879